Title: To James Madison from George W. Erving, 10 September 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid September 10th. 1808.

My last dispatch informed you of those extraordinary military operations in this Country, which compelled king Joseph to abandon Madrid, & with the remains of the french armies, to retreat towards the frontiers: Considerable reinforcements having about the same time entered Spain by way of Navarre, his Majesty judged fit to make a stand at Burgos, & there for a time he established his court: One division of his force was sent against Bilbao, which was taken after an obstinate defence, & the french line of posts was then completed from Bilbao thro’ Burgos as far as Tudela, in Navarre, 
material missing
between this & Burgos, but which cannot be ascertained; the sick & wounded which must be very considerable; and about 6, or 8000. men which were sent against Bilbao: of these last, 2,500. were killed, & the remainder continue at Bilbao; so that his Majesty cannot have with him more than 30,000. effective men: he has against him on one side the army of Old Castile, about 15,000, under General Questa; on the other, Palafox with an army of Aragonese & Valencians which may be estimated at between 20, & 30,000; Blake manouvering in his rear with 52,000.  The whole of the Peasantry of Navarre in arms; a large force collecting in New Castile, of which the Duke of Infantado takes the command; about 9000. Valencians lately sent from hence under the command of General Lamas, & the Andalusian army, which may be estimated with the Recruits made here, at 30,000., now on its march under the command of General Castaños: There is also the army from Santander under the command of the Bishop, which has advanced into the Province, tho’ its precise number (supposed to be 8000.) & situation is not known; and the mass of people in Biscay, all ready to take arms; so that unless the french are extremely rapid in their movements, it would seem impossible that they should escape.
In Cataluna, on the 16th. of August the french army at Gerona was entirely defeated with the loss of all its cannon & baggage; and the garrison of Barcelona is so much reduced by repeated disasters, as to be obliged to abandon the city, & shut itself up in the fortress.
What efforts the Emperor is making to reestablish his force in this country, we do not know; he has probably counted in some degree on the cooperation of Genl. Junot, who having abandoned Lisbon, evidently intended to retreat thro’ the Province of Biera, & effect a junction with the army in Old Castile; but we have just now received advice that on the 29th. ulto. he found himself obliged to surrender to the English army.  The English owe this important success in a great measure to General Castaños; for when the army of Junot menaced to march thro’ Estremadura for the purpose of joining Dupont, then at Baylen; Castaños answered to the offers made to him by the British General, that he was strong enough to attack Dupont, & should do it forthwith; and he advised that the English troops should be carried to Portugal, there to engage the attention of Junot: this recommendation was instantly attended to, & the result has been more successful than could have been imagined.
Several regiments of Valencian peasantry entered this place about a fortnight after the departure of the french; but it was not ’till the 23rd. of August that Genl. Castaños with the first division of his army consisting of 8000. men under Genl. Peña arrived.  They entered in triumph, passing under a superb arch which had been erected for the purpose, & amidst the applauses of an immense concourse of people; on the 24th. the proclamation of Ferdinand was made with all possible pomp & ceremony; at night there was a general illumination; on the subsequent three days bull feasts, & fire works were exhibited at the expence of the city: it is to be mentioned to the honor of the people of Madrid that not the smallest disorder occurred during these festivities, to interrupt the general exultation: they have manifested a disposition from time to time to search for, & persecute such french persons as they supposed to be yet concealed in Madrid; but the Council of Castile having taken away this pretext for commotion, by arresting all the french who could be found, & sending them (to the number of about 200.) prisoners to the Escurial, every thing has remained quiet.
It was expected that the general government would have been formed on this day; but unhappily, obstacles have arisen, & difficulties have been made by one or two of the provincial Juntas; these were of a sufficiently unpleasant character; but as with the exception of the Juntas referred to, all the others, the Generals, & the military agents of the British Government are unanimous on this important point; there is good reason to hope that it will be speedily & satisfactorily arranged; a great proportion of the deputies are already arrived here: Whether when the central Government is established, the functions of the provincial Juntas are to cease; the residence of the central government; the full extent of its powers; whether it shall, or not assemble a cortes; these are questions yet to be determined on: It is generally felt however that there is a pressing necessity for establishing forthwith such a point of union as shall give additional activity & effect to military operations, by producing, methodizing, & assuring a just direction to the resources of the country.
The Council of Castile continues from the necessity of the case, to be the sole government in this province; but observing the same measured prudence & moderation which has always distinguished it, it does not now assume any power which is not absolutely necessary to the avoiding the evils of anarchy.  In its judicial capacity, it claims the continuance of its antient authority over the kingdom at large, tho’ it labours very earnestly for the establishment of the central Junta; to which it will submit even its constitutional existence if that should be thought a necessary sacrifice in the course of the reforms contemplated; perhaps it may have been an apprehension of a different temper in the Council; of a disposition to assume a station grounded on its antient establishment, unsuitable to the present state of the Country, which has excited the efforts of some provincial Juntas to weaken its influence by accusing it of base and unworthy concessions during the rule of the french authorities here: the Council has therefore seen fit to publish a memorial, & a letter addressed to the provincial Juntas, justificatory of its conduct during that epoch; these have happily entirely restored to that respectable body the public good opinion & confidence, so peculiarly necessary at this moment, when from the dissolution of the government, all order & security depend on such confidence.
The Council has also communicated these justificatory pieces to foreign governments; under a seperate cover I have forwarded its dispatch to the President, & herewith is inclosed a copy of the note (dated 7th. Inst.) by which it was transmitted to me, as also copy of my reply, dated the 9th. Instant.  With sentiments of the most perfect Respect & consideration, I have the honor to be, Sir, Your very obt. Servt.

George W Erving


15th. September.  Since the date of the foregoing, we learn that the french have evacuated Bilbao, Victoria, & all the hither part of Biscay, & are entrenching themselves in all haste at Pampeluna; to which point also the Spanish troops are marching from every quarter.
The intelligence from Lisbon is confirmed, but we have not yet received any articles of capitulation; from all that has appeared, it may be believed that Junot has only conditioned to evacuate Portugal; if that be so, it will certainly create great dissatisfaction here; for the situation of the respective forces fully justified the expectation of an unconditional surrender.
Tho’ some points of difficulty with respect to the central Junta still subsist, yet harmonious dispositions are daily gaining ground; nearly all the deputies are arrived; their first sessions will be at Ocaña, a small town in La Mancha, from whence they will move as soon as certain preliminary arrangements are made, to Aranjuez; and there remain, at least ’till all questions of importance relating to the constitution of the body, its authority, &ca. are fully settled; for it is thought unadviseable whilst such questions may be in agitation, to expose the deliberations of the Junta to the popular or other influence of this Capital.
The Gallician Army has arrived as far as Reynosa, towards Pampeluna.
The Catalonians have entered France by way of Rosillon & burnt 14 Villages.
Ten thousand Spanish troops part of the army under the Marquis Romana, in the north of Europe have taken possession of the Island of Langeland where at the End of August they were attending English transports to Embark for Spain

